MAYFIELD, J.
(dissenting). — -While I concurred in the majority opinion on the first heáring, I am, on the rehearing, now persuaded that our opinion is wrong; that the application for a rehearing should be granted; the the judgment of reversal should be set aside, and a judgment rendered affirming the decree of the chancellor.
It is true that the opinion in this case followed, and was based solely on, the opinion in the case of Wilson v. Miller, 143 Ala. 264, 39 South. 178, 111 Am. St. Rep. 42, which decision, after a careful examination, I find to be in conflict with many prior decisions of this court, and especially in the case of Lehman v. Shook, 69 Ala. 492. True, the opinion in the Wilson-Miller Case attempts to- harmonize the three opinions, one of Brick-ell, C. J., one of Somerville, J., and one of Stone, -J., by showing that Somerville, J., did not concur with Brickell, C. J. and that therefore, Lehman v. Shook was not the decision of a majority of the court, and cofisequently prefers to follow the dissenting opinion •of Stone, J., who dissented from the conclusions of *322both Brickell, C. J., and Somerville, J., in the case of Lehman v. Shook. It is true, and cannot be denied, that the dissenting opinion of Stone, J., in that case, like most all of his opinions, is very strong and persuasive. No one has a greater admiration for or appreciation of Judge Stone’s opinions than the writer. I believe that he wrote the most forceful and convincing opinions of all judges after whom I have read. His greatness in this regard is nowhere better evinced than in his dissenting opinion in the case of Lehman v. Shook, supra, and in the old but famous case of Miller v. Marx, 55 Ala. 322, wherein he demonstrated that the constitutional provision that the homestead “not exceeding eighty acres” shall be exempt, etc., was a limitation downwards, and not upwards — in short, that the phrase as there used meant “not less than eighty acres.” But notwithstanding his greatness in this respect he was human, and it is human to err; and in this case he erred. But no one will believe it from reading his opinion, for in it he comes very near demonstrating that he is correct. It is possible that he was correct in that dissenting opinion, and it is likewise possible that the decision in Wilson v. Miller is correct, but I do not think it is probable. So far as I am able to understand the authorities on the subject, including textwriters and adjudged cases, there are few, if any, that support the conclusions reached in the case of Wilson v. Miller, besides the. dissenting opinion of Judge Stone in the case of Lehman v. Shook. So far as I can understand, the text-books and the decisions of the courts, they all announce principles and rules of Jaw, and of equity jurisdiction, pleadings, and practice, which, if true (and all the authorities support them, even the dissenting opinion of Judge Stone in Lehman v. Shook and the opinion in Wilson v. Mil *323ler), condemn the conclusion reached in the Wilson-Miller Case and that in the case at bar.
I will here attempt to collect and restate some of these principles and rules of laiv and equity which all' the authorities support, and attempt to show that, if they are true, the conclusion of the majority in this case must be wrong, and that Wilson v. Miller should be overruled, and that Chief Justice Brickell’s opinion in Lehman v. Shook should be followed.
(1) Equity has original, independent, and exclusive jurisdiction to remove a cloud from title to lands, and therefore does not require any accompaniment of fraud, accident, mistake, or the like, to intervene for this purpose.
(2) “A cloud upon title,” is a title or encumbrance apparently valid, but in fact and truth invalid. The true test is, if the person claiming under the alleged cloud should bring an action against the true owner, would the owner be required to offer evidence to defeat the action? If such proof would be necessary, the cloud would exist. If not, there would be no cloud, and equity would not attempt the impossible of removing that which did not exist. — Phelps v. Harris, 101 U. S. 870, 25 L. Ed. 855; Bissell v. Kellogg, 60 Barb. (N. Y.) 617; Parker v. Boutwell. 119 Ala. 297, 24 South. 860; Smith v. Gilmer, 93 Ala. 224, 9 South. 588; Echols v. Hubbard, 90 Ala. 309, 7 South. 817; Lytle v. Sandefur, 93 Ala. 396, 9 South. 260. Possession by one claiming to own the legal title is necessary to support a bill to remove a cloud, but it is not necessary when the complainant claims only to own a perfect equity to the land. A part of the relief in such case may be to enable him to acquire both the possession and the legal title, but if he have the legal title, and is out of possession, he can and should obtain the possession *324before seeking relief in equity to remove the cloud.— Normant v. Eureka Co., 98 Ala. 182, 12 South. 454, 39 Am. St. Rep. 45; Freeman v. Brown, 96 Ala. 301, 11 South. 249. There is a general rule of equity jurisdiction, Avhich, of course, applies to bills to remove cloud from title, to the effect that equity Avill not assume or has no jurisdiction, if the complainant has a complete and adequate remedy at laAv. Bills to quiet title, to remove cloud from title, are sometimes bills of peace and sometimes bill quia timet, and the distinction betAveen these íavo methods of relief is not alAvays observed. — Sheppard v. Nixon, 43 N. J. Eq. 627, 13 Atl. 617. Bills of peace must be preceded by the establishment of the right or title at laAv, unless the parties are very numerous; while a bill to remove a cloud from title, in the nature of a bill quia timet, seeks to put an end to present or future litigation by removing the existing cause of the controversy.
Under this rule, Avhich is universal, if the validity or priority of two legal titles can be determined in a court of law, this is the proper place to determine it, and if the bill merely claims that the one is the true legal title or is prior, and that the other is a mere cloud, and not the true or prior or paramount title, and there is an action pending at law to test this question, and that is all the bill to remove the cloud seeks to have done, then, of course, the bill would have no equity, because there would be a complete and adequate remedy at law. But if the bill seeks a delivery up of fraudulent documents, and the cancellation thereof, and to have the recording or registration records corrected in respect to .the forged or fraudulently altered instruments which have thus been wrongfully recorded, and which constitute a cloud and stigma upon complainant’s title, a court of law cannot afford this relief, and hence the rem*325edy at law cannot be complete and adequate, no matter if there be an action of ejectment pending in a court of law, and no matter how many such trials have already been had or how many may be had. Equity alone can afford the needed relief. His remedy in such case is exclusively equitable, and his title may be equitable because of the fraud, or, at least, of such apparent fraud. He might lose his action at law, for the very reason that he had not a court of chancery to cancel such forgeries and remove such clouds. The law court and the jury might decide the question of forgery, alteration, or fraud against him because he had not had these clouds removed, and the records purged of the frauds against his legal title. The mere fact that the question of forgery, alteration, or fraud alleged in the bill may be tried in the action of law cannot prevent the court of equity from doing so. It can also determine these questions, and it alone can award the needed relief if the averments are sustained by the proof. It does not necessarily folloAV that these questons will be determined in the action of ejectment. There is no such thing as special pleadings in ejectment. These issues cannot be specially and certainly raised by the pleadings in a law court. The case might go off in favor of either party, in a number of ways, without these questions (which would authorize the needed relief in equity) being determined. The judgment in ejectment will not necessarily be res judicata as to these questions necessary to authorize the relief in chancery. This being true, it seems clearly to follow that the remedy at law is obviously not complete or adequáte, which is the only theory upon which the bill is dismissed for want of equity in the case at bar, or in the case of Wilson v. Miller. This is the very reason why the bill was not dismissed for want of equity in the case of Lehman v. Shook.
*326The error which I think inheres in the majority opinion in both this case and the Wilson v. Miller Case is that, though there was a remedy at law shown by the pending action of ejectment in each case, it was not complete or adequate, and would not necessarily have determined the question of forgery, alteration, or other fraud alleged in the bill, and shoAvn by the proof as found by the chancellor and upon which he granted the ¡relief prayed — a relief which confessedly, all the authorities (including those two cases) hold that a court of law could not have granted. The reason assigned by the court for denying the relief which was sought and awarded in both these cases (which are very similar), and for dismissing the bill for Avant of equity, was that the bill showed on its face that complainants had a complete and adequate remedy at law. If the remedy at laAv was complete and adequate, of course, the conclusion is sound and the judgment rendered is correct; but, if the remedy at law was not complete and adequate, then the conclusion is unsound, and the judgment is wrong. I do not see how the bills in these two cases can be read, and then it be said that the remedy at law in the pending action of ejectment would be complete and adequate. If the court had merely denied the injunctive relief sought by the bill there would be more of reason in it, but to deny all relief, including the right to have the alleged forged and altered instruments surrendered and canceled, and the records of deeds purged of the fraud, and the cloud thus removed from complainant’s title, which was proven in each case to be true, and was so regarded by the chancellor, I think is wrong; and in my opinion the decrees of the chancellor should be affirmed.
To briefly state my conclusions: I believe all the authorities, including' Justice Stone’s dissenting opinion *327in Lehman v. Shook, the majority opinion in the case of Wilson v. Miller, and the majority opinion in this case, support the views I have attempted to announce above. If they do, and these propositions and rules be true, then the bills in the cases of Wilson v. Miller and the one at bar contained equity. I contend that the error in Justice Sitone’s opinion, and in the majority opinion following it, was in the conclusion reached that the bills were without equity because complete and adequate remedy at law was shown. A remedy at law was certainly shown, but not a complete or adequate one. In the instant case the equity of the bill alone does not appear to have been separately tested; but the case was submitted on demurrer, on motion to dismiss, and on answer and proof. While the decree granting the relief prayed in the bill, of course, determines the equity of the bill, yet it does not appear to have been separately passed upon. Now, if the conclusion of the court in this case is correct, then a respondent out of possession, when sned by a complainant in possession, may always defeat the complainant’s right to have a cloud removed from title by bringing his action in ejectment after bill filed and before answer, and then set up the pendency of action of ejectment to test the title. Under these decisions of which I complain, there is no doubt that it would be a perfect defense to the bill in all cases. When the bill was dismissed, he could this dismiss his suit, and, when complainant filed another bill, he could bring another action of ejectment, and thus go on ad infinitum.
Another cogent reason to show that the conclusion is wrong is that in many cases it will result in denying the complainant and the true owner relief in courts of either law or equity. He may lose in both, though he have a good case, by being compelled to proceed in this *328inverse order. Suppose he he remitted to a court of law to test the question of forgery, alteration, or other acts of fraud as to the deeds or records as to the muniments of title, and the question is there raised, if it can be so raised, will not the lower court or the jury say to him, if not ipsissima verba, in effect, “Why did you not have these instruments which you claim to be a forgery delivered up and canceled, or the records purged of this fraud? Then you would probably not have been sued. These documents are lost and the record shows no evidence of fraud, so we will decide it against you, because you ought to have sought your relief in a court of equity, which, if your story is true, would have canceled them as a fraud upon your title. You have slept on your rights, and are speculating with this court to try to get the verdict of a jury to help you out in your suit in equity, where you must ultimately go whatever may be the result in this court.” Then when he goes to a court of equity — the only court that can give the needed relief — he will be met by the answer: “You attempted to have these questions passed on by a jury, and they decided them against you, so we can give you no relief. You should have come here first, when Ave could probably have granted you the relief, but it is noAV too late.”